Citation Nr: 1000780	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  01-04 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for periodontal 
disease.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for degenerative disc disease (DDD) of the 
cervical and lumbar spine prior to October 12, 2006.

3.  Entitlement to an initial disability evaluation in excess 
of 20 percent for intervertebral disc syndrome (IVDS) of the 
lumbar spine from October 12, 2006.

4.  Entitlement to an initial disability evaluation in excess 
of 20 percent for intervertebral disc syndrome (IVDS) of the 
cervical spine from October 12, 2006.

5.  Entitlement to an initial compensable disability 
evaluation for acne rosacea.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1973 to January 
1974 and from August 1987 to November 2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2000 by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran also requested a videoconference hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in October 2003.  The Veteran 
testified at that time and the hearing transcript is of 
record.  The Veterans Law Judge (VLJ) who conducted the 
October 2003 hearing has retired and is no longer at the 
Board.  In April 2008, the Veteran was notified of this 
information and afforded the opportunity for another hearing 
pursuant to 38 C.F.R. § 20.707 (2009) (noting that a VLJ who 
conducts a hearing on appeal must participate in any decision 
made on that appeal).  See also 38 U.S.C.A. § 7107(c) (West 
2002).  Initially, the Veteran requested a new hearing in 
connection with the current claims, but in September 2008, 
the Veteran cancelled his request for a new hearing and 
requested that his claim be adjudicated based on the evidence 
of record.

The Veteran's claims were previously before the Board in 
August 2004 and July 2008 for additional evidentiary 
development.  Regrettably, another remand is required for the 
reasons discussed below.  
The Veteran also raised an informal claim of entitlement to a 
total disability evaluation (TDIU) in April 2001.  See April 
2001 substantive appeal.  Thus, the Board refers this issue 
to the RO for any appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case contends that he is entitled to 
higher initial disability evaluations for his service-
connected cervical and lumbar spine disabilities, as well as 
his acne rosacea.  The Veteran also contends that his 
periodontal disease is related to service.  In the 
alternative, the Veteran asserts that his service-connected 
disabilities have worsened since the October 2006 VA 
examinations.

I.  Periodontal Disease

Preliminarily, the Board notes that the Veteran had service 
in the South Carolina Army National Guard (SCANG) from 
January 1982 to September 1983.  To date, however, there has 
been no attempt made to identify the periods of active duty, 
active duty for training (ACDUTRA), or inactive duty training 
(INACDUTRA) contained therein.  Thus, the RO should contact 
the South Carolina Adjutant General, and any other 
appropriate records agency, to obtain complete copies of the 
Veteran's service treatment records (STRs) and to undertake 
the development described above.

The Veteran in this case was also not provided with complete 
notice pursuant to the Veterans Claims Assistance Act (VCAA) 
of the information and evidence needed to substantiate a 
service connection claim for periodontal disease.  The RO 
should provide the Veteran with such notice.



II.  Cervical and Lumbar Spine

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  Here, the Veteran has not been 
afforded a VA examination since October 2006, and the Veteran 
since reported that the condition of his service-connected 
lumbar and cervical spine disabilities has worsened.  See 
written statement from representative dated in June 2008.  
Thus, new VA examinations are necessary to assess the 
severity of the Veteran's service-connected lumbar and 
cervical spine disabilities.

III.  Acne Rosacea

The Veteran was originally awarded service connection for 
acne rosacea in the December 2000 rating decision currently 
on appeal.  The RO evaluated the Veteran's skin disability as 
non-compensably disabling under 38 C.F.R § 4.118, Diagnostic 
Code 7899-7806.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
skin examination in September 2006.  The RO subsequently 
issued a supplemental statement of the case (SSOC) following 
this examination in September 2007.  A notation contained in 
the SSOC indicated that the Veteran was entitled to an 
initial 10 percent evaluation for acne rosacea, but not 
higher.  The Board notes, however, that there was no rating 
decision issued to implement this determination.  In fact, 
the September 2007 rating decision associated with the claims 
file is negative for any references to an initial 10 percent 
evaluation for acne rosacea.  Accordingly, the RO should take 
any appropriate action to rectify this discrepancy.

Additionally, the RO should schedule the Veteran for a new VA 
examination to assess the severity of his service-connected 
acne rosacea.  See Green and Olson, supra.  

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from January 17, 2003.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act.   The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for 
periodontal disease.

2.  The RO should contact the South 
Carolina Adjutant General for verification 
of all periods of the Veteran's South 
Carolina Army National Guard service, to 
include for the period of service from 
January 1982 to September 1983.  An attempt 
should also be made to identify periods of 
active duty, inactive duty for training 
(INACDUTRA), and active duty for training 
(ACDUTRA) contained therein.  The RO should 
also request complete copies of the 
Veteran's service treatment records for 
this period of service.  All efforts to 
obtain these records should be fully 
documented and if no such records exist, a 
notation indicating as such should be 
included in the claims file. 

3.  The RO should associate with the 
claims file relevant VA medical treatment 
records pertaining to the Veteran that are 
dated from January 17, 2003 to the 
present.

4.  The RO initially evaluated the 
Veteran's acne rosacea as non-compensably 
disabling under 38 C.F.R § 4.118, 
Diagnostic Code 7899-7806.  See December 
2000 rating decision.  The RO subsequently 
issued a supplemental statement of the 
case (SSOC) in September 2007 following a 
VA examination in September 2006.  A 
notation contained in the SSOC indicated 
that the Veteran was entitled to an 
initial 10 percent evaluation for acne 
rosacea, but not higher.  The Board notes, 
however, that there was no rating decision 
issued to implement this determination.  
In fact, the September 2007 rating 
decision associated with the claims file 
is negative for any references to an 
initial 10 percent evaluation for acne 
rosacea.  Accordingly, the RO should take 
any appropriate action to rectify this 
discrepancy.

5.  After the above development is 
completed, the RO should schedule the 
Veteran for a VA spine examination to 
assess the nature and severity of his 
service-connected lumbar and cervical 
spine disabilities.  The claims folder and 
a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder has been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
include a discussion about the ranges of 
motion of the lumbar and cervical spine.  
The examiner should also state whether the 
lumbar and cervical spine disabilities are 
manifested by weakened movement, excess 
fatigability, incoordination or pain, and 
if so, whether there is an additional loss 
of range of motion as a result of these 
symptoms.  These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, or pain.  The examiner 
must provide a complete rationale for any 
stated opinion. 

6.  After Steps 1-4 are completed as 
described above, the RO should also 
schedule the Veteran for a VA skin 
examination as assess the nature and 
severity of his service-connected acne 
rosacea.  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.

In particular, the examiner is asked to 
comment on the each of the following: (1) 
percent of the entire body affected by the 
Veteran's skin disability, (2) percent of 
exposed areas affected by the Veteran's 
skin disability, and (3) the frequency of 
use of systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  
The examiner should also indicate the 
extent to which the Veteran's service-
connected skin disability is manifested by 
exfoliation, exudation, itching, extensive 
lesions, marked disfigurement, ulceration, 
crusting, and/or any systemic or nervous 
manifestations, if any.  The examiner must 
provide a complete rationale for any 
stated opinion.
7.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



	_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


